Citation Nr: 1429011	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a crushed foot injury to the left foot (left foot injury).

2.  Entitlement to an effective date earlier than August 17, 2011, for the Veteran's residuals of a crushed foot injury to the left foot (left foot injury).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:      The American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to December 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that a substantive appeal for the Veteran's left foot injury claims has not been filed or is not associated with the claims file.  However, the Veteran submitted a form dated March 2013, wherein he reported that he did not wish to have a personal hearing in connection with his claim along with a letter containing a statement regarding his case.  The RO then notified the Veteran's representative via letter in April 2014 that his appeal was being certified to the Board.  As such, the Board will proceed with his appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  The Veteran claimed a TDIU rating in August 2012; it was denied in a September 2012 rating decision.  After that time, the Veteran has not raised the issue of TDIU or asserted unemployability again.  Additionally, the August 2012 VA examiner found that the Veteran could perform a desk job.  Therefore, the Board finds that the issue of a total disability rating based on individual unemployability by reason of service-connected disability is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an informal hearing presentation on behalf of the Veteran in May 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System electronic file.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to an earlier effective date for residuals of a left foot injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left foot injury is manifested by no more than moderate injury.


CONCLUSION OF LAW

The criteria for a disability rating for a left foot injury in excess of 10 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5284 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
	
The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board notes that while the Veteran's claims file does not contain such notice prior to the December 2011 rating decision, that decision granted service connection for the Veteran's left foot injury.  The VCAA duty to notify was then satisfied by way of a letter sent to the Veteran in August 2012 that fully addressed all notice elements prior to the RO's September 2012 decision, thus, any error the RO committed in not issuing a notice letter regarding the Veteran's claim for service connection for a left foot injury was harmless and the Board may proceed to a decision.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Board notes that the Veteran initially requested that VA obtain records from his private treating doctor, Dr. HS Jr.  However, it is noted in the claims file that during a telephone call in September 2012, the Veteran told the RO that there was no further information to obtain from Dr. HS Jr., aside from the June 2011 statement, which was already associated with the file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  

In addition, the Veteran was afforded a VA examination in November 2011 in connection with his claim.  The Veteran's left foot injury was also addressed extensively in an August 2012 VA examination for a claim involving unemployability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 and August 2012 VA examinations were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully address the rating criteria that are relevant to rating the disability in this case.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran's left foot injury is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  A 10 percent rating is for assignment when a foot injury results in moderate symptoms.  The Veteran contends that the symptoms of his left foot disorder are more severe than his current rating evaluation reflects.

Pursuant to DC 5284, a 20 percent rating contemplates moderately severe impairment, and a 30 percent rating contemplates severe impairment.  With actual loss of the use of the foot, a 40 percent rating is applicable.  The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Review of the claims file shows that the Veteran submitted a statement regarding his left foot injury from his private physician, Dr. H.S. Jr., dated June 2011.  In that letter, the doctor noted that he saw the Veteran in May 2011 and June 2011 for complaints of soreness of the lateral aspect of his left foot.  He noted that examination revealed diminished pain upon palpation to the Lis Franc area dorsally, as well as the base of the fifth metatarsal consistent with that of strain and peroneus brevis tendinitis.  It was noted that the Veteran had been given an over the counter arch support, which diminished his pain as well as Biofreeze for use for nighttime pain.  The Veteran's left foot injury was noted to be fairly stable at that time.

The Veteran was then afforded a VA examination in November 2011.  That examiner noted that the Veteran had a crushed foot injury while in service and was still experiencing pain as a result.  This injury was reported as moderate in severity in the November 2011 report.  It was also noted that the Veteran had degenerative arthritis of the left foot as well as a heel spur.  Finally, the examiner opined that the Veteran's left foot injury impacted his ability to work in that he had difficulty with standing on the left foot and had to transfer his weight from one foot to the other.

The Veteran then submitted a second statement from his treating physician, Dr. H.S. Jr., dated July 2012.  Dr. H.S. Jr. reported that the Veteran was continuing to use an over the counter arch support and was doing better with his pain.  He noted that the Veteran still experienced pain if he had to use a ladder or "over [did] it" but stated that the Veteran reported that this discomfort was manageable.  He found pain on palpation to the base of the fifth metatarsal, left foot, consistent with that of peroneus brevis tendinitis.  Finally, he noted that additional padding was added to the Veteran's arch supports as treatment.

The Veteran was afforded a VA examination in connection with another claim in August 2012, which also addressed the left foot injury.  At that examination, the Veteran reported constant achy pain of the foot, which was worse with walking and standing.  He also reported working for 40 years as a paint inspector for cars until his retirement in 1997.  The examiner diagnosed degenerative joint disease, a small heel spur, and metatarsalgia.  He then opined that the functional impairment of the injury was moderate and that physical labor would be difficult as weight bearing increased left foot pain.  It was also noted during that examination that the Veteran had limited range of motion of the left ankle and pain and tenderness in the bottom and dorsum of the left foot.

The Board finds that review of the Veteran's medical records and VA examinations shows that the symptoms of his left ankle are best described as moderate, and thus, a rating increase in excess of 10 percent is not warranted, even when additional functional loss is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran's symptoms of his left foot injury were consistently noted as moderate by both the November 2011 and August 2012 VA examiners.  The Board finds that the pain as described by the Veteran during these examinations, to include as interfering with some of his activities of daily living, does not rise to the level of moderately severe as needed for a 20 percent evaluation.  The Board does note that the August 2012 examiner noted limitation of motion of the Veteran's left ankle.  However, in assessing the activities of daily living, described by the Veteran, as being impacted by the left foot injury, the Board finds that the overall presentation of the evidence is not moderately severe.  To that end, the Board notes that the July 2012 statement from Dr. H.S. Jr. reports that the Veteran was improving with regard to his pain, and while he experienced discomfort on ladders or if he over did it, the Veteran reported that the discomfort was manageable.  Such discomfort is best described as moderate, not moderately severe, as it appears that the Veteran can accomplish his activities of daily living with manageable discomfort and in fact, appears to be improving with use of over the counter arch supports.  As such, the Board finds that an increased evaluation for the Veteran's left foot injury is not warranted.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Review of other potentially applicable DCs do not assist the Veteran in this case.  The evidence does not show that the Veteran suffers from flatfoot, weak foot, claw foot, hallux rigidus, hammer toe, or malunion and/or non-union of the tarsal or metatarsal bones.  As such, any such corresponding DCs are not for application.  See 38 C.F.R. § 4.71a, DCs 5276-5278, 5280-5283 (2013).

While the August 2012 VA examiner did diagnose the Veteran with metatarsalgia, the maximum rating for this disability under DC 5279 is 10 percent.  As the Veteran is already receiving 10 percent for his left foot injury, rating the Veteran's left foot injury under DC 5279 does not assist the Veteran.  See 38 C.F.R. § 4.71a, DC 5279.  Additionally, a separate evaluation for metatarsalgia is not warranted as the symptoms reported are evaluated under the foot injury code; as there are no other uncompensated reported symtpoms, assigning a separate evaluation would constitute pyramiding.  

Finally, the Board notes that the Veteran has been diagnosed with degenerative arthritis.  Under DC 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  A 20 percent rating is for application where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Here, the Veteran does not have evidence of degenerative changes to 2 or more major or minor joint groups, and as such, an increase in rating evaluation under DC 5003 is not for application.  See 38 C.F.R. § 4.71a, DC 5003.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any higher staged ratings as they have remained essentially the same throughout the appeal period.

Extra-schedular Rating

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left foot injury is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms such as pain, functional limitations, and limitation of motion.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left foot injury under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an initial evaluation in excess of 10 percent is denied.


REMAND

The Board finds that a remand is necessary in this case for further development.  Regarding the earlier effective date claim, remand is required to provide the Veteran an opportunity with additional due process.  The Veteran has claimed that he filed an informal claim for his left foot injury by filing a VA Form 21-4138 dated June 28, 2011.  This form is not associated with the claims file, however, there is reference to such an informal claim in the Veteran's testimony and in his representative's August 2011 claim letter.  As such, the Board finds that the Veteran should be given the opportunity to provide additional evidence and argument to the Board regarding an informal claim to the RO in June 2011.

Regarding the service connection claims, remand is required for a statement of the case (SOC).  In December 2011, the RO issued a rating decision that denied the Veteran's claims for bilateral hearing loss and tinnitus.  In June 2012, the Veteran submitted a notice of disagreement stating that he disagreed with all of the adjudicative determinations mentioned in the December 2011 decision.  However, a SOC has not been issued addressing these two claims.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to submit evidence and argument regarding his claimed submission of an informal claim of a left foot injury to the RO in June 2011, to include a copy of the VA Form 21-4138.

2.  Send the Veteran an SOC concerning his claims regarding bilateral hearing loss and tinnitus.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


